Title: To James Madison from Richard Forrest, 11 May 1822
From: Forrest, Richard
To: Madison, James


                
                    Dear Sir,
                    Washington May 11h. 1822
                
                I have duly received your much respected letter of the 6th inst with its enclosure for Mr Rush, which I forward under cover to the Collector of the Customs at New York, with directions to place it with those of this Dept to go by the Packet which sails on the 16th.
                I am truly thankful for the kindness which you have shown in searching for the Pamphlets respecting the first settlements in Virginia, and will avail myself of the suggestion to apply to Mr Bassett for any assistance he may be able to afford.
                From the unfavorable appearance of the present crop of small grain in this Country, and recent accounts from Buenos Ayres and Montevideo, flour has already taken a rise, and will unquestionably continue to advance in price.
                Mrs. Forrest and the family join me in sincere regards &c. to Mrs. Madison, yourself and our good friend Payne. Beleive me most truly yours &c
                
                    Richd. Forrest
                
            